         Case 3:20-cr-00205-IM      Document 25      Filed 03/10/21    Page 1 of 1




                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON



 UNITED STATES OF AMERICA                         3:20-cr-00205-IM

                v.                                ORDER DISMISSING
                                                  INFORMATION
 TAIMANE JAME TEO,

                      Defendant.


       On motion of the Government, and pursuant to Federal Rule of Criminal Procedure 48(a),

the Court hereby ORDERS the Information DISMISSED without prejudice.

                   10th 2021.
       DATED March _____,


                                                  ____________________________________
                                                  HONORABLE KARIN J. IMMERGUT
                                                  United States District Judge



Presented by:

SCOTT ERIK ASPHAUG
Acting United States Attorney


/s/Christoper Cardani _______
CHRISTOPHER CARDANI
Assistant United States Attorney




Order Dismissing Information                                                     Page 1 of 1
